Citation Nr: 1509024	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-32 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Veteran is represented by:	 The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1988 to March 1989 and from December 1995 to July 1996, with additional Reserve service, including a period of active duty for training from April 3, 1997 to April 26, 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  During the pendency of this appeal, jurisdiction over the Veteran's claims file was transferred to the RO in St. Petersburg, Florida.  

The issue of entitlement to service connection for a cervical spine disability is addressed in the remand portion of the decision below and is remanded to the RO.


FINDINGS OF FACT

1.  The Veteran's original claims of entitlement to service connection for a lumbosacral spine disability and a cervical spine disability were denied in an August 1998 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal. 

2.  Evidence received since the August 1998 rating decision relates to an unsubstantiated fact regarding the Veteran's claim of entitlement to service connection for a cervical spine disability and raises a reasonable possibility of substantiating that claim.

3.  Evidence received since the August 1998 rating decision does not relate to an unsubstantiated fact regarding the Veteran's claim of entitlement to service connection for a lumbosacral spine disability and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a cervical spine disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 3.156 (2014).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for a lumbosacral spine disability is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Because the Board is reopening the claim of entitlement to service connection for a cervical spine disability, no discussion of the duties to notify and assist is warranted with regard to that claim, as the decision poses no risk of prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In a March 2007 letter, the RO informed the Veteran that his service connection claims were denied because the Veteran only had chronic pain without identifiable diagnoses.  The RO advised the Veteran to submit additional evidence relating to this fact.  See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The Veteran was also informed of the evidence needed to establish a disability rating and an effective date for the disabilities on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Thus, the Board finds that the requisite notice requirements have been satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has been satisfied.  The RO obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also afforded an opportunity to present written statements and oral testimony at a hearing held before the Board in September 2014.  There is no indication in the record that additional evidence relevant to the Veteran's lumbosacral spine disability is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

Furthermore, VA is not required to provide a medical examination or opinion to a veteran seeking to reopen a previously and finally disallowed claim unless new and material evidence is presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); Shade v. Shinseki, 24 Vet. App. 110, 121 (201).  As will be discussed herein, new and material evidence has not been submitted to reopen a claim of entitlement to service connection for a lumbosacral spine disability.  Accordingly, a medical examination is not required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's service connection claim for a lumbosacral spine disability, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)( "[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

In November 1997, the Veteran submitted claims of entitlement to service connection for a lumbosacral spine disability and a cervical spine disability resulting from an April 1997 parachuting accident that occurred during a period of active duty for training.  Both claims were denied in an August 1998 rating decision.  After the Veteran submitted additional evidence relating to his in-service injury in August 1998, a September 2000 rating decision confirmed and continued the previous denial of service connection for a lumbosacral spine disability and a cervical spine disability.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights via a September 2000 letter, he did not perfect an appeal thereafter and did not submit additional evidence during the appeal period.  As such, the August 1998 rating decision, to include evidence submitted within the appeal period, is final.  See 38 38 U.S.C.A. § 7105; C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2014); see also 38 C.F.R. § 3.156(b),

In April 2005, the Veteran submitted a claim to reopen the issues of entitlement to service connection for a lumbosacral spine disability and a cervical spine disability.  In an August 2006 rating decision, the RO denied reopening the Veteran's service connection claims.  After the Veteran identified additional medical records in February 2007, the RO again denied reopening the Veteran's service connection claims in a July 2007 rating decision.  The Board must decide that new and material evidence has been presented before addressing the merits of the claims.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence means evidence not previously submitted to agency decision makers.  38 U.S.C.A. § 5108.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).   New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

At the time of the RO's August 1998 rating decision, to include evidence submitted within the appeal period, the evidence of record consisted of the Veteran's service treatment records, two January 1998 VA examinations, and a June 1997 private treatment record.  The RO denied the Veteran's claims, finding that the evidence of record only showed chronic neck and back pain, without any identifiable diagnoses.  Since the August 1998 rating decision, the Veteran submitted post-service VA treatment records from June 2005 to February 2009.  A January 2009 x-ray of the Veteran's cervical spine shows a "chipped osteophyte at the C5-6 level."  The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  With respect to whether this evidence is material, the Board observes that the previous denials were based on the lack of a current disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted).  The new evidence contains an x-ray of the Veteran's cervical spine, which reveals a "chipped osteophyte at the C5-6 level."  Such objective evidence of an identifiable cervical spine condition relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a cervical spine disability.  Thus, the Board finds that the Veteran has submitted both new and material evidence with respect to a cervical spine disability, and the claim of entitlement to service connection for a cervical spine disability is reopened.  See Shade, 24 Vet. App. at 117.  

With respect to the Veteran's service connection claim for a lumbosacral spine disability, the additional VA treatment records submitted by the Veteran do not show complaints of, treatment for, or a diagnosis of a lumbosacral spine disability.  Therefore, the evidence is not material with respect to a lumbosacral spine disability, and the claim of entitlement to service connection for a lumbosacral spine disability is not reopened.  Id.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disability is reopened, and to that extent only, the appeal is granted.

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for a lumbosacral spine disability is denied.




REMAND

With regard to the reopened claim of entitlement to service connection for a cervical spine disability, the Veteran was afforded VA examinations in January 1998.  During the first VA examination, the Veteran reported experiencing neck pain ever since the April 1997 parachuting accident.  The Veteran also provided the examiner with x-rays of the cervical spine dated June 1997.  The VA examiner in 1998 noted that the lateral view x-ray "showed the cervical spine to be in a somewhat straightened position at the upper segments."  The 1998 examination report does not indicate that the Veteran was provided a cervical spine x-ray during the examination.  The examiner opined that the Veteran had "chronic neck . . . pain with no clearly identifiable diagnosis."  

During the second VA examination in 1998, the Veteran reported neck pain continuing since the 1997 parachuting accident, which was exacerbated by turning his neck in extreme positions.  The examination report does not indicate that the Veteran was provided a cervical spine x-ray during the examination.  The examiner opined that "it seems that [the Veteran's] . . . neck pain may have been caused by musculoskeletal pains, either from muscle injury or from some mild arthritis of the spine during injury."  

Thereafter, VA treatment records indicate that the Veteran continued to seek medical treatment for neck pain.  In December 2006, the Veteran reported chronic neck pain and stiffness continuing since his in-service parachuting accident.   In April 2008, the Veteran reported residual pain in the neck.  In January 2009, the Veteran complained of neck pain for the past 11 years following the 1997 parachuting accident.  An x-ray dated January 2009 showed a "chipped osteophyte at the C5-6 level."  Based on this evidence, the Board finds that a remand is necessary in order to provide the Veteran with another VA examination and obtain a supplemental opinion addressing the Veteran's January 2009 cervical spine x-ray.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, in an August 2014 hearing before the Board, the Veteran reported that he received treatment from a VA medical facility in West Los Angeles and from a physical therapist.  He also stated that he planned to start treatment with a chiropractor.  Because the records identified by the Veteran are potentially relevant to his claim of entitlement to service connection for a cervical spine disability, VA's duty to assist requires that that VA attempt to obtain the identified treatment records.  See 38 C.F.R. 3.159(c)(1) (2014).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for a cervical spine disability, to include West Los Angeles VA treatment records, physical therapy records, and chiropractic records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must obtain all pertinent records from the West Los Angeles VA Medical Center.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate examination of his cervical spine.  All electronic records, including all treatment records obtained by the RO as a result of this Remand, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted, including a cervical spine x-ray, if necessary.  

After reviewing the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed cervical spine disability was incurred in or due to the Veteran's active duty, to include a 1997 parachuting accident.  In doing so, the examiner must specifically consider and discuss the January 2009 x-ray of the Veteran's cervical spine showing a "chipped osteophyte at the C5-6 level."   

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a cervical spine disability must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at 


[CONTINUED ON NEXT PAGE]
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


